UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES 811-21625 Investment Company Act file number Intrepid Capital Management Funds Trust (Exact name of registrant as specified in charter) 1400 Marsh Landing Parkway, Suite 106 Jacksonville Beach, FL 32250 (Address of principal executive offices) (Zip code) Mark F. Travis 1400 Marsh Landing Parkway, Suite 106 Jacksonville Beach FL 32250 (Name and address of agent for service) 1-904-246-3433 Registrant's telephone number, including area code Date of fiscal year end: 09/30/2013 Date of reporting period:09/30/2013 Item 1. Reports to Stockholders. Intrepid Capital Fund Intrepid Small Cap Fund Intrepid Income Fund Intrepid Disciplined Value Fund Annual Report September 30, 2013 Intrepid Capital Fund October 1, 2013 Mark F. Travis, President/ C.E.O. “It was the best of times, it was the worst of times…” Charles Dickens - A Tale of Two Cities Dear Fellow Shareholders, The old adage “buy low, sell high” sounds simple, even easy, to implement.The simplicity departs when emotional biases are included in the investment process.Some “investors” employ highly speculative strategies that rely little if at all on business value.These practitioners could be accused of buying high in the hopes of selling to a “greater fool,” or perhaps playing a game of musical (financial) chairs.But when the music stops, or the Fed stops printing money, hope will not be enough to secure a chair to sit in. We at Intrepid Capital believe that our first charge is to do no harm, by carefully assessing the risk of an equity or debt position prior to its inclusion in the Fund.Not to be a curmudgeon, but we feel that prices are high for the asset classes where we can add value over time. These generally include smaller capitalization U.S. equities, coupled with low duration U.S. corporate debt. As we have just crossed the five-year anniversary of the Lehman Brothers bankruptcy and the financial panic that ensued, we thought it would be good time to reflect.This time five years ago there were many companies trading for less than our conservative estimates of business value, investment grade corporate bonds were offering double digit yields, and investors were so scared they were actually paying the U.S. Treasury to hold their money in T-Bills. Today, very little is available in the equity or credit markets that meets our strict standards of underwriting on an absolute basis.I say absolute because we have never felt compelled to be fully invested or, to use an analogy, to buy the best house in a bad neighborhood by making a purchase because it was attractive relative to some index.At Intrepid Capital, each investment must stand on its own, with the potential for generating enough future cash flow to support its current price.As of September 30, 2013, small-cap stocks, as measured by the Russell 2000 Index, trade at 20x operating income, and the high-yield bonds, as measured by the BA ML High Yield Master II Index, yield close to 6%.We do not believe these prices offer compelling risk/reward opportunities, which is the reason the fund ended the quarter with allocations of 46% equity, 25% debt, and 29% cash. Our investment process is almost naturally counter-cyclical: when prices are high we are selling or have sold, holding the cash proceeds until compelling value presents itself.When it does, we have the cash on hand to invest at attractive absolute valuations.One may ask, “What if this time is different?” which could imply our methods are antiquated (they aren’t) or maybe we need to change our process (we don’t).If these answers come as a surprise, please consider that we heard a similar refrain in 1999 and 2007. As difficult as it is for us and our investors to remain true to the process, the process didn’t change in the past, despite being as testing as today, and we think our investors are better off because of it.We seek to participate in up markets and attempt to protect capital in down markets. We have been through a period of low volatility and rising prices, and therefore the Fund’s activity has been somewhat muted.However, we have still had success in identifying undervalued securities on your behalf. The Fund returned 4.56% in the quarter ended September 30, 2013, besting the return of the blended benchmark (60% S&P 500/40% BA ML High Yield Master II) of 4.06%.The top contributors to the quarter’s performance were Bill Barrett (ticker: BBG), FTI Consulting (ticker: FCN) and Big Lots (ticker: BIG).All three constituted larger positions and produced double-digit returns in the period.In contrast, the Fund’s largest detractors were The Pantry (ticker: PTRY), Newmont Mining (ticker: NEM), and Coach Inc (ticker: COH).Each security impacted the Fund’s performance by less than 10 basis points.In the Fund’s fiscal year ended September 30, 2013, the Fund gained 9.89% versus the blended benchmark’s return of 14.36%.Patterson UTI (ticker: PTEN), FTI Consulting, and Berkshire Hathaway B (ticker: BRK/B) were the top contributors for the year.Precious metals names rounded out the largest detractors, which have been discussed in our other fund commentaries in prior quarters. For the three- and five-year periods ending September 30, 2013, the Fund’s annualized returns were 9.51%, and 10.31%, respectively. This compares to the blended benchmark’s returns of 13.34%, and 11.54% over the same time periods.The Intrepid Capital Fund (Investor) received an overall 4-Star Morningstar Rating out of 773 Moderate Allocation funds for the 2 Intrepid Capital Fund period ending September 30, 2013 (derived from a weighted average of the Fund’s three-, five-, and ten-year risk adjusted return measure, if applicable).Morningstar also ranked the Fund in the top 77%, 55%, and 5% out of 912, 773, and 699 Moderate Allocation funds for the one-, three-, and five-year periods, ending September 30, 2013, respectively, based on total returns.Said another way, the Fund outperformed 95% of its peers for the five year period.I would like to thank the analytical and support staff at Intrepid Capital for making this possible.Most importantly, I would like to thank you as a shareholder for entrusting us with your hard earned capital. If there is anything we can do to serve you better, please call us at 1-800-996-FUND. Sincerely, Mark F. Travis President Intrepid Capital Fund Portfolio Manager Must be preceded or accompanied by a current prospectus. Mutual fund investing involves risk.Principal loss is possible. The Fund is subject to special risks including volatility due to investments in smaller companies, which involve additional risks such as limited liquidity and greater volatility.The Fund is considered non-diversified as a result of limiting its holdings to a relatively small number of positions and may be more exposed to individual stock volatility than a diversified fund.Investments in debt securities typically decrease in value when interest rates rise.This risk is usually greater for longer term debt securities.Investments by the Fund in lower-rated and non-rated securities present a greater risk of loss to principal and interest than higher rated securities. The S&P 500 Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general.The Bank of America/Merrill Lynch High Yield Master II Index is Merrill Lynch’s broadest high yield index, and as such is comparable with the broad indices published by other investment banks. The Russell 2000 Index consists of the smallest 2,000 companies in a group of 3,000 U.S. companies in the Russell 3000 Index, as ranked by market capitalization. The Russell 3000 Index is an index representing the largest 3,000 U.S. companies representing approximately 98% of the investable U.S. equity market.You cannot invest directly in an index. Duration is a commonly used measure of the potential volatility of the price of a debt security, or the aggregate market value of a portfolio of debt securities, prior to maturity.Securities with a longer duration generally have more volatile prices than securities of comparable quality with a shorter duration.Basis point is a unit that is equal to 1/100th of 1% and is used to denote the change in a financial instrument. Morningstar Proprietary Ratings reflect risk-adjusted performance as of 9/30/13. For each fund with at least a three year history, Morningstar calculates a Morningstar Rating™ based on a Morningstar risk-adjusted return measure that accounts for variation in a fund’s monthly performance placing more emphasis on downward variations and rewarding consistent performance. The top 10% of funds in each category receive 5 stars, the next 22.5% receive 4 stars, the next 35% receive 3 stars, the next 22.5% receive 2 stars and the bottom 10% receive 1 star. Each share class is counted as a fraction of one fund within this scale and rated separately, which may cause slight variations in distribution percentage. The Intrepid Capital Fund received 3 stars among 773 for the three-year and 5 stars among 699 Moderate Allocation Funds for the five-year period ending 09/30/2013. Morningstar Percentile Ranking compares a fund’s Morningstar risk and return scores with all the funds in the same Category, where 1% Best and 100% Worst. ©Morningstar, Inc. All Rights Reserved. Past performance is no guarantee of future results. Opinions expressed are subject to change, are not guaranteed and should not be considered investment advice or recommendations to buy or sell any security. The Intrepid Capital Funds are distributed by Quasar Distributors, LLC. 3 Intrepid Small Cap Fund October 1, 2013 Jayme Wiggins, Small Cap Fund Portfolio Manager Dear Fellow Shareholders, Mammas, don’t let your babies grow up to be big caps.Small cap equities, as represented by the Russell 2000 Index, were the best performing major asset class in the third quarter and year-to-date period.The typical non-financial Russell 2000 company now trades for 40x free cash flow versus 20x for the standard large cap found in the S&P 500 Index.Nearly 30% of Russell members did not make money over the past twelve months, which is why most people only include companies with positive earnings when they cite a Russell P/E.Who needs profits when you can give your corporation a name to tell investors what your stock is supposed to do?Take three aptly-named 2013 IPOs—Rocket Fuel, Gogo, and Xoom—which are up an average of 62% from their offering price through the end of the third quarter.Undoubtedly, small cap investing is the Wild West of the stock market today.There could be gold in them thar hills, but you might also find yourself shot in the gut at high noon outside of a dusty saloon. In our opinion, stocks are broadly overvalued, and the small cap market is ground zero for the speculative excesses saturating the capital markets today.Bulls claim that smaller companies grow faster.Since 2000, the annualized growth rate of operating income for the Russell 2000 Index is 3.7%.For the S&P 500, it’s 4.2%.Bulls say that small companies’ higher domestic focus has to be a plus, since they argue the U.S. is the cleanest dirty shirt among the world’s economies.Most of today’s investors would rather borrow a shirt from Pig-Pen than visit the Laundromat.Our economy desperately needs a deep cleansing, to be purged of the albatross of debt and artificial influences of the government.Few seem willing to pay the short-term price.No one wants to sit out of the party while the good times roll, as the Fed DJs turn up the techno beat to max volume and shower the club with free liquid(ity) courage. For the quarter ending September 30, 2013, the Intrepid Small Cap Fund (the “Fund”) rose 3.99% compared to a 10.21% gain for the Russell 2000 Index.In the nine month year-to-date period, the Small Cap Fund increased 7.65% versus a 27.69% rise in the Russell.Lastly, for the trailing twelve month fiscal year of the Fund, the Fund’s gain was 9.25%, while the Russell was up 30.06%.Cash was 58.5% of Fund assets at the end of the quarter and was the primary reason for the Fund’s underperformance in the three month period.High cash levels were also the largest contributor to the Fund’s lower relative returns for the nine and twelve month periods; however, the Fund’s holdings also increased less than the Russell 2000 benchmark. While the Fund is still positively correlated to the small cap market (0.56 for the trailing year), we are among the least correlated to the benchmark in our peer group.We believe this is due to our lack of sector weighting requirements and the type of companies we are purchasing (note that high cash doesn’t reduce the correlation, just the volatility).Our businesses are often more mature and operationally stable than the average company you will find in the Russell 2000.Also, we like to find businesses that have performed decently, sometimes even better, during economic downturns, and these firms usually aren’t as levered to economic growth.Finally, our weighted average market capitalization is currently on the higher end of small caps, and in speculative market environments, the smaller, riskier names often perform best.The S&P 500 was up 5.24% in the third quarter, which was about half of the Russell’s return. The positions contributing the most to the Fund’s return in the third quarter were Ingram Micro (ticker: IM), Bill Barrett (ticker: BBG), and FTI Consulting (ticker: FCN).There were no losing positions that negatively impacted the Fund’s return by more than 10 basis points.Technology distributor Ingram Micro announced decent second quarter results that belied negative industry trends in PC sales well-reported by the media.The company is making headway in lifting its margin profile by pursuing less-commoditized areas of distribution and services.The position was partially reduced as the stock’s appreciation reduced the discount to fair value.Bill Barrett, the exploration and production firm, saw its stock rebound.The company’s financial leverage has increased as the firm conducts an expensive transition from a natural gas-dominated portfolio to a more balanced oil and gas portfolio.However, management has promised an asset sale before year end to improve the balance sheet, and the company has also recently delivered positive drilling results in the promising Denver-Julesburg Basin.Lastly, FTI Consulting’s stock recovered after declining in the second quarter.The low number of major U.S. corporate bankruptcy filings is pressuring results in the firm’s key Restructuring segment.We don’t expect default rates to stay low forever, and perhaps other investors agreed with us in recent months. 4 Intrepid Small Cap Fund For the Fund’s fiscal year, the biggest gainers were Ingram Micro, FTI Consulting, and Securitas (ticker: SECUB SS).The only position with a significant negative impact was Pan American Silver (ticker: PAAS).In mid-September, we sold Pan American Silver in order to capture a tax loss.We simultaneously replaced it with a temporary basket of three different precious metals names.We normally do not engage in tax loss transactions because we never know when our holdings will increase to our intrinsic value estimates.In this case, however, precious metals stocks have historically moved in tandem in the short run, and we believed we would maintain similar exposure with our temporary replacement set.This has proven true, almost to a tee, through the end of the month.The Pan American transaction reduced the Fund’s embedded realized gain by around 20%. Tetra Tech (ticker: TTEK) was the Fund’s only significant purchase in the third quarter.The company is the leading provider of consulting and engineering services for water-related projects for public and private clients.They help determine the best way to treat water, store it, convey it, and protect coastal cities and waterways.For example, the firm helped design a massive surge barrier to reduce the risk of another drastic flood in New Orleans.They are also the general contractor on the Fox River Cleanup, which is the largest sediment remediation project in the world.The company also offers infrastructure services, such as green building design, and consults for wind energy and related projects.Tetra Tech provides the brains, not the labor.The company stumbled this year after drops in metals prices impacted the approximately 15% of revenues from the mining industry.Additionally, certain Canadian provincial governments revealed corruption issues, which deferred the award of projects to companies like Tetra Tech.They have not been implicated in any malfeasance.After the company’s guidance revisions, we used the weakness in Tetra Tech’s share price to establish a position at a free cash flow yield exceeding 8%. In the third quarter, the Fund sold Securitas, SAIC (ticker: SAI), and Pan American Silver.Securitas, the global security provider, experienced more drama than we anticipated over our two year holding period, especially during the swoon in European stocks in 2011.We raised our stake after a large drop in price and then reduced it as the stock approached our valuation.Along the way, we collected a sizeable dividend exceeding a 4% yield.The stock made money for the Fund, but we were surprised by the aggressiveness of price competition by major security providers for large guarding contracts.SAIC was a profitable short-term investment for the Fund.We articulated our thesis in this calendar year’s first quarter letter, and it played out as expected.Our Pan American transaction was described above.We also made a small investment in Royal Gold (ticker: RGLD), a precious metals royalty company, in early July.The stock rose sharply before we could create a meaningful weight at our required discount.We sold Royal Gold at valuation for a quick gain that only had a limited impact on overall Fund performance (+22 basis points), due to the small position size. Wall Street’s culture of blind optimism has fueled a market rally to new highs.Contrarian stances haven’t paid off so far.Leonardo da Vinci once said, “It is easier to resist at the beginning than at the end.”Recent mutual fund inflows have been strong and hedge funds are abandoning short positions, in spite of record stock prices created by high margins on top of lofty valuations.We are finding scant value in the small cap market and firmly believe your precious capital should be preserved until better opportunities arise.As a result, we expect that our defensive positioning will continue until market conditions change.There is a time for everything.Now is the time for patience.Thank you for your investment. Sincerely, Jayme Wiggins, CFA Intrepid Small Cap Fund Portfolio Manager Must be preceded or accompanied by a current prospectus. Mutual fund investing involves risk. Principal loss is possible. The Fund is subject to special risks including volatility due to investments in smaller companies, which involve additional risks such as limited liquidity and greater volatility.The Fund is considered non-diversified as a result of limiting its holdings to a relatively small number of positions and may be more exposed to individual stock volatility than a diversified fund. 5 Intrepid Small Cap Fund The Advisor believes that current market conditions warrant a defensive position from the requirement to invest at least 80% of its net assets in equity securities of small capitalization companies. The Russell 2000 Index consists of the smallest 2,000 companies in a group of 3,000 U.S. Companies in the Russell 3000 Index, as ranked by market capitalization. The Russell 1000 Index consists of the largest 1,000 companies in the Russell 3000 Index. You cannot invest directly in an index. Cash Flow measures the cash generating capability of a company by adding non-cash charges and interest to pretax income. Free Cash Flow measures the cash generating capability of a company by subtracting capital expenditures from cash flow from operations.Basis point is a unit that is equal to 1/100th of 1% and is used to denote the change in a financial instrument. Price-to-Earnings Ratio is a valuation ratio of a company’s current share price compared to its per-share earnings as calculated by Market Value per Share divided by Earnings per Share (EPS). Opinions expressed are subject to change, are not guaranteed and should not be considered investment advice or recommendations to buy or sell any security. The Intrepid Capital Funds are distributed by Quasar Distributors, LLC 6 Intrepid Income Fund October 1, 2013 Jason Lazarus, Ben Franklin, Income Fund Income Fund Co-Portfolio Manager Co-Portfolio Manager Dear Fellow Shareholders, After struggling in the spring, the high-yield market, as measured by the Bank of America Merrill Lynch High Yield Master II Index (“the Index”), roared back and posted a 2.25% return in the quarter ended September 30, 2013.The Intrepid Income Fund (the “Fund”) returned 0.87% in the same period.In the Fund’s fiscal year ended September 30, 2013, the Index rose 7.09% versus the Fund’s gain of 2.76%.The underperformance is primarily attributable to our elevated cash position, which averaged 45% in the quarter and 38% in the year.In addition, our portfolio’s holdings are generally more defensive and have higher credit qualities than the average high-yield bond, in our opinion.While these bonds typically have lower than average yields, we believe we are giving up small incremental returns for a dramatic reduction in risk.This posturing is directly related to historically low corporate bond yields and the absence of attractive opportunities. As we have stated time and time again, when we cannot uncover securities that are attractive on an absolute basis, we will hold cash.We emphasize the word absolute because a prevalent argument for increasing exposure to high-yield bonds is that the asset class is relatively attractive.But relative to what?Surely a 6% prospective return is attractive relative to the measly 1.4% offered by a 5-year U.S. Treasury bond.It also seems attractive relative to investment grade corporate bonds, which currently have a yield-to-worst of 3.4% as measured by the Bank of America Merrill Lynch US Corporate Index.But shouldn’t investors betting on relative bargains ensure the reference securities (Treasuries or investment grade bonds) are not overvalued in the first place?This consideration seems to be missing from the relativists’ argument.The relative value argument is further weakened when considering default rates.Bond yields are predicated on a successful return of principal at or before maturity.The stated yield would only be realized if there are zero defaults and all coupon payments are reinvested at the same yield.However, a number of high-yield bonds default every year, and in many cases not all of the principal value is recovered.While default rates are currently low, a pick up could materially impact the actual return realized by high-yield investors.For these reasons, we have elected to upgrade the quality of the portfolio’s holdings, as well as hold cash when an attractive security cannot be identified. The largest contributors the Fund’s performance in the quarter were EPL 8.250% due 2/15/2018, Ruby Tuesday 7.625% due 5/15/2020, and Smith & Wesson 5.875% due 6/15/2017.All three securities constitute larger weights in the portfolio, and each outperformed the benchmark in the quarter.The contributions of EPL (ticker: EPL) and Ruby Tuesday (ticker: RT) were aided by opportunistic purchases made as the high-yield market sold off in June.The Fund had only one detractor in the quarter, ADS Tactical 11.000% due 4/01/2018, which is one of our smallest positions.In the Fund’s fiscal year ended September 30, 2013, the top contributors were EPL 8.250%, PetroQuest Energy 10.000% due 9/01/2017, and WWE common stock.The two bonds are sizeable positions, and both outperformed the benchmark.WWE (ticker: WWE) is a small position, but the stock performed very well in the fiscal year and was, therefore, a top contributor.There was only one material detractor in the fiscal year, Northern Oil and Gas 8.00% due 6/01/2020.Northern Oil and Gas (ticker: NOG) is a fairly new position that was initiated in April and subsequently added to.At the time, we believed the bonds were attractive (and still do), but the market sold off shortly after our purchases.Our focus on absolute value sometimes results in our timing being less than ideal, but as regular readers of our letters know, we do not believe short-term changes in security prices can be forecast with any consistency.Our investment thesis remains intact (see second quarter 2013 commentary), and we believe Northern Oil and Gas will be an attractive core holding for some time. As a result of the rebound in high-yield bond prices, the Fund’s activity was relatively muted in the quarter.We added incrementally to a few positions, and established a material holding in only one new credit idea.Four of our holdings were called partially or in their entirety, two of which constituted large positions in the portfolio: Bill Barrett 9.875% due 7/15/2016, and Bio-Rad Labs 8.000% due 9/15/2016.Additionally, The Pantry (ticker: PTRY) repriced its term loan at a lower interest rate, but we decided not to partake in the lower yielding security. The Intrepid process of seeking absolute value frequently leads our portfolio managers and analysts to scour beaten-up industries in search of the proverbial diamond in the rough.Over the last few years we have found several ideas in the 7 Intrepid Income Fund energy industry, where we cherry-picked the securities we believed offered the most attractive potential returns for the risks taken.In recent months, the precious metals industry has been fertile ground for our search, including miners and service providers.After completing deeper research on several potentials, we uncovered AuRico Gold (ticker: AUQ), a Canadian-based gold miner.AuRico has a small convertible bond issue paying a 3.5% coupon and maturing on 10/01/2016, which we were able to purchase near the end of the quarter.The Fund’s flexible investment mandate allowed us to venture outside of the traditional high-yield universe to seek attractive opportunities. AuRico has gold mines in Ontario, Canada, and Sonora, Mexico.Over the past few years, the company has drastically reorganized the business.Additionally, much of the company’s value is dependent on the success of an upcoming project. Combined with significantly lower gold prices, these issues have weighed heavily on AuRico’s stock.Since the bonds have a convertible feature, the market determines the bond’s value in part based on the stock price.In the past year, the bonds have declined from over 110 to below 95.At prices below 95, the notes offer a yield of approximately 5.5%, and the issuer has no call protection.We believe this is attractive when considering what we believe to be significant asset coverage that minimizes the potential for credit impairment.Note that this view excludes any potential upside from higher gold prices.Essentially, we believe we are being given a free option on higher precious metals prices. The second idea we would like to highlight is PHI Incorporated (ticker: PHII).We have been slowly accumulating PHI’s 8.625% notes due 10/15/2018 since late 2012, and did not want to discuss it in our letters before we reached the target position size.PHI provides helicopter transportation services to the oil and gas industry in the Gulf of Mexico and to the medical industry in various U.S. markets.Investing in an energy services company when energy prices are high is typically a risky proposition, but we believe PHI’s business is more immune to the cyclicality of the industry.PHI’s business is not highly dependent on exploration like a drilling contractor is.Sales are driven by production levels, which are much more stable.Additionally, nearly all of PHI’s oil and gas sales are contract-based.The company receives a fixed fee on half of this amount, regardless of the number of flight hours.Further bolstering the credit quality is what we consider to be substantial asset protection.PHI owns 210 helicopters that we believe are worth $690 million.A liquid secondary market for helicopters exists, and we believe PHI could easily unload excess fleet if necessary. We recently came across a mountaineering book by legendary American climber Ed Viesturs entitled “No Shortcuts to the Top.”While we expected the book to be a quick pleasure read, we found many parallels between climbing and investing, particularly on the subjects of herd behavior, patience and risk management.We would like to share Ed’s view on risk but urge you to read the book to more fully appreciate his accomplishments.We hope you find the connection between safe mountaineering and investing practices as interesting as we do. Ed Viesturs has taken an activity most would think is incredibly risky, climbing the world’s highest peaks, and made it seemingly pedestrian and routine.Ed’s view on risk is encapsulated in his saying that, “Getting to the top is optional; Getting down is mandatory.”In following this motto throughout his career, Ed has at times forced himself to turn back down a mountain only several hundred feet from the summit.Think for a moment about the sunk costs involved in making such a decision.He and his climbing partners have spent tens of thousands of dollars and travelled halfway around the world.They have spent weeks acclimatizing to the high altitudes in order to prepare their bodies for a summit attempt.In some cases, they may have been waiting for days at a high elevation base camp with limited resources, waiting for the weather to clear before leaving for the summit.We appreciate the patience it takes just to reach the point where a summit bid can even be considered.After all of this preparation, Viesturs has exercised extreme risk control and abandoned summit attempts on several occasions.On one trip, Viesturs elected to turn around only 300 feet from the peak of 29,029 foot Mount Everest. The parallels to investing are obvious, particularly to the absolute value strategy we employ here at Intrepid.We will continue to remain disciplined in our search for undervalued securities.Thank you for your investment. Sincerely, Ben Franklin, CFA Jason Lazarus, CFA Intrepid Income Co-Lead Portfolio Manager Intrepid Income Co-Lead Portfolio Manager 8 Intrepid Income Fund Must be preceded or accompanied by a current prospectus. Mutual fund investing involves risk. Principal loss is possible. Investments in debt securities typically decrease in value when interest rates rise. The risk is generally greater for longer term debt securities. Investments by the Fund in lower-rated and non-rated securities present a greater risk of loss to principal and interest than higher rated securities. The Fund is non-diversified, meaning it may concentrate its assets in fewer individual holdings than a diversified fund. Therefore, the Fund is more exposed to individual securities volatility than a diversified fund. The Bank of America Merrill Lynch High Yield Master II Index is Merrill Lynch’s broadest high yield index, and as such is comparable with the broad indices published by other investment banks. Bank of America Merrill Lynch US Corporate Index is an unmanaged index of U. S. dollar denominated investment grade corporate debt securities publicly issued in the U.S. domestic market with at least one year remaining term to final maturity.You cannot invest directly in an index. Yield-to-Worst is the lowest potential yield that can be received on a bond without the issue defaulting. Opinions expressed are subject to change, are not guaranteed and should not be considered investment advice or recommendations to buy or sell any security. The Intrepid Capital Funds are distributed by Quasar Distributors, LLC. 9 Intrepid Disciplined Value Fund October 1, 2013 “Remain calm…all is well!” Gregory M. Estes, Disciplined Value Fund Portfolio Manager Dear Fellow Shareholders, The first nine months of 2013 have been great for equity investors.With the Dow Jones Industrial Index up 17.6%, the Standard & Poor’s 500 Index up 19.8%, and the Russell 3000 Index up 21.3%, all in just nine months, one might be excused for simply assuming that all is well in the U.S. economy.Indeed, Federal Reserve Chairman Ben Bernanke has been playing the role of Animal House’s Chip Diller, shouting to market investors, “Remain calm, all is well!” And yet, the Fed has decided to forgo its earlier summer decision to taper its purchase of bonds on concerns of economic weakness.Corporate earnings growth has largely come not from revenue growth, but from cost cutting and tax strategies.In our view, stock prices have pulled ahead of profits.The Shiller PE, which compares stock prices to the ten-year earnings average, stands at 24.25, which is more than 50% above the long-term median multiple of 15.89 times.In addition, Congress cannot agree on funding government spending, which in and of itself does not seem to bother markets.However, the likelihood that Congress will come to an agreement on raising the debt ceiling seems to be diminishing, and that might be a greater cause for worry among investors.All in all, we think that the market’s level today is unwarranted given the earnings and uncertainty present. For the quarter ended September 30, 2013, the Intrepid Disciplined Value Fund (“the Fund”) returned 4.32% in comparison to the S&P 500’s return of 5.24% and the Russell 3000’s return of 6.35%.For the full fiscal year, the Fund returned 14.27% in comparison to the S&P 500’s return of 19.34% and the Russell 3000’s return of 21.60%.The Fund captured roughly 68% of the return of the Russell 3000 Index for the quarter and two-thirds of the same index’s return for the fiscal year.This has occurred in an environment in which cash levels for the Fund have steadily increased over the twelve-month period.On September 30, 2012, the cash position was 29.9%.By September 30, 2013, the cash position was 59.1% - almost double what it was to start the fiscal year.We think this is an incredibly challenging period to find attractively priced businesses. Given the increasing cash level in the Fund, it should come as no surprise that most of the activity in the quarter came from sales.We sold Western Union (ticker: WU), SAI Corp (ticker: SAIC) and Staples (ticker: SPLS) when they reached our intrinsic valuations. Dell (ticker: DELL) was sold just prior to the vote on the buyout offer, because we believed that, given the stock’s price near the buyout level of $13.75 and the recent court ruling authoring the voter record date change, there was little likelihood for the deal to be voted down.We decided to exit the position with the possibility to repurchase should the deal not pass.However, that is all history as Michael Dell was successfully able to stack the vote in his favor and get it approved.The final two positions sold in the quarter were Pan American Silver (ticker: PAAS) and Tellabs (ticker: TLAB).We sold these ahead of the close of the fiscal year to realize capital losses to offset some of the gains incurred through the year.We replaced our silver position with a basket of precious metals companies to maintain exposure within the Fund: Newmont Mining (ticker: NEM), Royal Gold (ticker: RGLD), Coeur Mining (ticker: CDE), and AuRico Gold (ticker: AUQ). During the quarter, the Fund’s worst performers were Pan American Silver, which, along with most other precious metals companies, has been punished by the market. Microsoft (ticker: MSFT) was another poor performer in the quarter.The stock began the quarter selling off on a weak quarterly earnings report led by poor sales of its Surface tablet. By mid-August, Microsoft appeared to recover when it was announced that Steve Ballmer would likely step down in twelve months as CEO.However, only two weeks later, its announcement of purchasing Nokia (ticker: NOK) for €5.44 billion (about $7.3 billion) removed any positive push to the stock.Perhaps Microsoft could look into how to better manage the dissemination of information to the markets.Finally, Northern Trust (ticker: NTRS) sold off after a weaker-than-expected quarterly report that saw higher expenses which in turn led to a reduced operating margin. 10 Intrepid Disciplined Value Fund The three top performers in the quarter were Bill Barrett (ticker: BBG), Telephone & Data Systems (ticker: TDS), and Ingram Micro (ticker: IM).Bill Barrett benefitted from some price recovery in crude oil during the quarter.Ingram Micro exceeded market expectations when it announced earnings in late July, which propelled the stock.In the case of Telephone and Data, we believe that the stock price moved less so because of the quarterly announcement than due to speculation once again of acquisition of certain pieces of the business, if not of the entire company.This speculation comes on the heels of some other telecom mergers and acquisitions (M&A), namely T-Mobile’s purchase of MetroPCS and AT&T’s proposed acquisition of Leap. At the close of the quarter, the average discount within the Fund was 15%.Because we estimate our own internal values for each stock within the Fund, we can compare those values with their corresponding stock prices to calculate the discount for each position.Citing the average discount then gives you some idea of the level of discounts prevalent within the Fund.Today’s average discount is rather low.When it is viewed in light of current cash levels, it indicates both that the general level of stock prices is high and that cheaply priced investment opportunities are becoming scarce. Despite the dearth of value opportunities, we will not stop searching for value.We continue to hunt for quality companies that might meet our requirements.In cases where the companies are not cheap enough, we do not feel like we have wasted our time.We keep them in our figurative back pocket, knowing that someday, the market should give us an opportunity to buy them.We thank you for your confidence in our investment approach. Sincerely, Greg Estes, CFA Intrepid Disciplined Value Fund Portfolio Manager Must be preceded or accompanied by a current prospectus. Mutual fund investing involves risk. Principal loss is possible. The Fund is subject to special risks including volatility due to investments in smaller and medium sized companies, which involve additional risks such as limited liquidity and greater volatility. The Fund is considered non-diversified as a result of limiting its holdings to a relatively small number of positions and may be more exposed to individual stock volatility than a diversified fund. Prior to April 1, 2013, the Fund was named the Intrepid All Cap Fund. The S&P 500 Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general.The Russell 3000 Index is an index representing the largest 3,000 U.S. companies representing approximately 98% of the investable U.S. equity market.The Dow Jones Industrial Average is an unmanaged index of common stocks comprised of major industrial companies and assumes reinvestment of dividends.You cannot invest directly in an index. Opinions expressed are subject to change, are not guaranteed and should not be considered investment advice or recommendations to buy or sell any security. The Intrepid Capital Funds are distributed by Quasar Distributors, LLC. 11 Intrepid Funds EXPENSE EXAMPLE September 30, 2013 (Unaudited) As a shareholder of the Intrepid Capital Management Funds Trust (the “Funds”), you incur ongoing costs, including management fees; distribution and/or service fees; and other expenses incurred by the Funds.This example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare costs with the ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 invested at the beginning of the period and held the entire period of April 1, 2013 through September 30, 2013. Actual Expenses The first line of the following table provides information about actual account values and actual expenses.Although the Funds charge no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks or stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent.If you request a redemption be made by wire transfer, currently a $15.00 fee is charged by the Funds’ transfer agent.To the extent that a Fund invests in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund.Actual expenses of the underlying funds are expected to vary among the various underlying funds.These expenses are not included in the following example.The example includes, but is not limited to, management fees, shareholder servicing fees, distribution fees, fund accounting, custody and transfer agent fees.However, the example below does not include portfolio trading commissions and related expenses, interest expense and other extraordinary expenses as determined under generally accepted accounting principles.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the following table provides information about hypothetical account values and hypothetical expenses based on the Funds’ actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Funds’ actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Funds and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees.Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. INTREPID CAPITAL FUND – INVESTOR CLASS Expenses Paid Beginning Ending During Period* Account Value Account Value April 1, 2013 - April 1, 2013 September 30, 2013 September 30, 2013 Actual Hypothetical (5% return before expenses) 1,000.00 1,018.05 7.08 * Expenses are equal to the Fund’s annualized expense ratio of 1.40%, multiplied by the average account value over the period, multiplied by 183/365 to reflect the period. 12 Intrepid Funds EXPENSE EXAMPLE (continued) September 30, 2013 (Unaudited) INTREPID CAPITAL FUND – INSTITUTIONAL CLASS Expenses Paid Beginning Ending During Period* Account Value Account Value April 1, 2013 - April 1, 2013 September 30, 2013 September 30, 2013 Actual Hypothetical (5% return before expenses) 1,000.00 1,019.30 5.82 * Expenses are equal to the Fund’s annualized expense ratio of 1.15%, multiplied by the average account value over the period, multiplied by 183/365 to reflect the period. INTREPID SMALL CAP FUND – INVESTOR CLASS Expenses Paid Beginning Ending During Period* Account Value Account Value April 1, 2013 - April 1, 2013 September 30, 2013 September 30, 2013 Actual Hypothetical (5% return before expenses) 1,018.05 7.08 * Expenses are equal to the Fund’s annualized expense ratio of 1.40%, multiplied by the average account value over the period, multiplied by 183/365 to reflect the period. INTREPID SMALL CAP FUND – INSTITUTIONALCLASS Expenses Paid Beginning Ending During Period* Account Value Account Value April 1, 2013 - April 1, 2013 September 30, 2013 September 30, 2013 Actual Hypothetical (5% return before expenses) 1,000.00 1,019.30 5.82 * Expenses are equal to the Fund’s annualized expense ratio of 1.15%, multiplied by the average account value over the period, multiplied by 183/365 to reflect the period. INTREPID INCOME FUND – INVESTOR CLASS Expenses Paid Beginning Ending During Period* Account Value Account Value April 1, 2013 - April 1, 2013 September 30, 2013 September 30, 2013 Actual Hypothetical (5% return before expenses) 1,000.00 1,019.30 5.82 * Expenses are equal to the Fund’s annualized expense ratio of 1.15%, multiplied by the average account value over the period, multiplied by 183/365 to reflect the period. 13 Intrepid Funds EXPENSE EXAMPLE (continued) September 30, 2013 (Unaudited) INTREPID INCOME FUND – INSTITUTIONAL CLASS Expenses Paid Beginning Ending During Period* Account Value Account Value April 1, 2013 - April 1, 2013 September 30, 2013 September 30, 2013 Actual Hypothetical (5% return before expenses) 1,000.00 1,020.56 4.56 * Expenses are equal to the Fund’s annualized expense ratio of 0.90%, multiplied by the average account value over theperiod, multiplied by 183/365 to reflect the period. INTREPID DISCIPLINED VALUE FUND Expenses Paid Beginning Ending During Period* Account Value Account Value April 1, 2013 - April 1, 2013 September 30, 2013 September 30, 2013 Actual Hypothetical (5% return before expenses) 1,018.05 7.08 * Expenses are equal to the Fund’s annualized expense ratio of 1.40%, multiplied by the average account value over theperiod, multiplied by 183/365 to reflect the period. 14 Intrepid Capital Fund Total Return Based on a $10,000 Investment (Unaudited) This chart assumes an initial gross investment of $10,000 made on January 3, 2005 (commencement of operations of the Investor Class).Returns shown include the reinvestment of all dividends.Returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares.In the absence of fee waivers and reimbursements, total return would be reduced.Past performance is not predictive of future performance.Investment return and principal value will fluctuate, so that your shares, when redeemed, may be worth more or less than the original cost. S&P - A capitalization-weighted index of 500 stocks.The index is designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. BANK OF AMERICA MERRILL LYNCH U.S. HIGH YIELD MASTER II INDEX - Merrill Lynch’s broadest high yield index, and as such is comparable with the broad indices published by other investment banks.The index return is found in the Wall Street Journal, making it very transparent for shareholders to compare the Fund to on a daily basis. BARCLAYS CAPITAL U.S. GOVERNMENT/CREDIT INDEX - A non-securitized component of the U.S. Aggregate Index.The Barclays Capital U.S. Government/Credit Index includes Treasuries, Government-Related Issues and investment grade U.S. corporate securities. Average Annual Total Returns (for periods ended September 30, 2013) Since Inception 1 Year 3 Year 5 Year (01/03/05) Intrepid Capital Fund - Investor Class % Intrepid Capital Fund - Institutional Class % % N/A %* S&P 500 Total Return Index % Bank of America Merrill Lynch U.S. High Yield Master II Index % Barclays Capital U.S. Government/Credit Index -1.96 % Bank of America Merrill Combined Index % (60% S&P 500, 40% Bank of America Merrill) Barclays Capital Combined Index % (60% S&P 500, 40% Barclays Capital) * Inception date of the Institutional Class was 4/30/10. 15 Intrepid Small Cap Fund Total Return Based on a $10,000 Investment (Unaudited) This chart assumes an initial gross investment of $10,000 made on October 3, 2005 (commencement of operations of the Investor Class).Returns shown include the reinvestment of all dividends.Returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares.In the absence of fee waivers and reimbursements, total return would be reduced.Past performance is not predictive of future performance.Investment return and principal value will fluctuate, so that your shares, when redeemed, may be worth more or less than the original cost. RUSSELL 2- An index that measures the performance of the 2,000 smallest companies in the Russell 3000 Index, which represents approximately 8% of the Russell 3000 Index. Average Annual Total Returns (for periods ended September 30, 2013) Since Inception 1 Year 3 Year 5 Year (10/03/05) Intrepid Small Cap Fund - Investor Class % Intrepid Small Cap Fund - Institutional Class % % N/A %* Russell 2000 Total Return Index % * Inception date of the Institutional Class was 11/3/09. 16 IntrepidIncome Fund Total Return Based on a $10,000 Investment (Unaudited) This chart assumes an initial gross investment of $10,000 made on July 2, 2007 (commencement of operations of the Investor Class).Returns shown include the reinvestment of all dividends.Returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares.In the absence of fee waivers and reimbursements, total return would be reduced.Past performance is not predictive of future performance.Investment return and principal value will fluctuate, so that your shares, when redeemed, may be worth more or less than the original cost. BANK OF AMERICA MERRILL LYNCH U.S. HIGH YIELD MASTER II INDEX - Merrill Lynch’s broadest high yield index, and as such is comparable with the broad indices published by other investment banks.The index return is found in the Wall Street Journal, making it very transparent for shareholders to compare the Fund to on a daily basis. Average Annual Total Returns (for periods ended September 30, 2013) Since Inception 1 Year 3 Year 5 Year (07/02/07) Intrepid Income Fund - Investor Class % Intrepid Income Fund - Institutional Class % % N/A %* Bank of America Merrill Lynch U.S. High Yield Master II Index % * Inception date of the Institutional Class was 8/16/10. 17 Intrepid Disciplined Value Fund Total Return Based on a $10,000 Investment (Unaudited) Total Return Based on a $10,000 Investment (Unaudited) This chart assumes an initial gross investment of $10,000 made on October 31, 2007 (commencement of operations).Returns shown include the reinvestment of all dividends.Returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares.In the absence of fee waivers and reimbursements, total return would be reduced.Past performance is not predictive of future performance.Investment return and principal value will fluctuate, so that your shares, when redeemed, may be worth more or less than the original cost. S&P - A capitalization-weighted index of 500 stocks.The index is designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. RUSSELL 3- An index representing the largest 3,000 U.S. companies representing approximately 98% of the investable U.S. equity market. Total Returns (for periods ended September 30, 2013) Since Inception 1 Year 3 Year (10/31/07) Intrepid Disciplined Value Fund % % % S&P 500 Total Return Index % % % Russell 3000 Total Return Index % % % 18 Intrepid Funds ALLOCATION OF PORTFOLIO HOLDINGS (as a % of net assets) September 30, 2013 (Unaudited) INTREPID CAPITAL FUND Components of Portfolio Holdings Common Stocks $ Corporate Bonds Convertible Bond Cash* $ * Cash, cash equivalents and other assets less liabilities. INTREPID SMALL CAP FUND Components of Portfolio Holdings Information Technology $ Consumer Discretionary Industrials Energy Health Care Financials Telecommunication Services Materials Cash* $ * Cash, cash equivalents and other assets less liabilities. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. 19 Intrepid Funds ALLOCATION OF PORTFOLIO HOLDINGS (as a % of net assets) (continued) September 30, 2013 (Unaudited) INTREPID INCOME FUND Components of Portfolio Holdings Corporate Bonds $ Common Stock Convertible Bond Cash* $ * Cash, cash equivalents and other assets less liabilities. INTREPID DISCIPLINED VALUE FUND Components of Portfolio Holdings Information Technology $ Energy Industrials Consumer Discretionary Financials Telecommunication Services Health Care Materials Cash* $ * Cash, cash equivalents and other assets less liabilities. 20 Intrepid Capital Fund SCHEDULE OF INVESTMENTS September 30, 2013 COMMON STOCKS - 46.23% Shares Value Commercial& Professional Services - 3.53% FTI Consulting, Inc. (a) $ Consumer Durables & Apparel - 1.60% Coach, Inc. Consumer Services - 1.80% Speedway Motorsports, Inc. Diversified Financials - 5.42% The Bank of New York Mellon Corp. The Western Union Co. Energy - 5.90% Bill Barrett Corp. (a) Newfield Exploration Co. (a) Warren Resources, Inc. (a) Food & Staples Retailing - 0.88% The Pantry, Inc. (a) Insurance - 3.40% Baldwin & Lyons, Inc. - Class B Berkshire Hathaway, Inc. - Class B (a) Materials - 0.89% Royal Gold, Inc. Media - 2.02% World Wrestling Entertainment, Inc. (b) Pharmaceuticals, Biotechnology & Life Sciences - 2.71% Bio-Rad Laboratories, Inc. (a) Retailing - 4.00% Aaron’s, Inc. Big Lots, Inc. (a) Software & Services - 10.61% Amdocs Ltd. (c) Check Point Software Technologies Ltd. (a)(c) CSG Systems International, Inc. Epiq Systems, Inc. (b) Global Payments, Inc. ManTech International Corp. (b) See notes to financial statements. 21 Intrepid Capital Fund SCHEDULE OF INVESTMENTS (continued) September 30, 2013 COMMON STOCKS - 46.23% (continued) Shares Value Software & Services - 10.61% (continued) Microsoft Corp. $ Technology Hardware & Equipment - 2.36% Ingram Micro, Inc. (a) Telecommunication Services - 1.11% Telephone & Data Systems, Inc. TOTAL COMMON STOCKS (Cost $159,831,586) CORPORATE BONDS - 23.71% Principal Amount Commercial & Professional Services - 0.63% ADS Tactical, Inc. (d)(e) 11.000%, 04/01/2018 $ Consumer Durables & Apparel - 2.05% Smith & Wesson Holding Corp. (e)(f) 5.875%, 06/15/2017 Consumer Services - 1.85% Ruby Tuesday, Inc. 7.625%, 05/15/2020 Diversified Financials - 0.98% National Money Mart Co. (c) 10.375%, 12/15/2016 Energy - 8.26% EPL Oil & Gas, Inc. 8.250%, 02/15/2018 Northern Oil & Gas, Inc. 8.000%, 06/01/2020 PetroQuest Energy, Inc. 10.000%, 09/01/2017 PHI, Inc. 8.625%, 10/15/2018 Swift Energy Co. 8.875%, 01/15/2020 Food & Staples Retailing - 0.76% Spartan Stores, Inc. (e)(g)(h) 6.625%, 12/15/2016 Food, Beverage & Tobacco - 1.72% Cott Beverages, Inc. 8.125%, 09/01/2018 See notes to financial statements. 22 Intrepid Capital Fund SCHEDULE OF INVESTMENTS (continued) September 30, 2013 CORPORATE BONDS - 23.71% (continued) Principal Amount Value Household & Personal Products - 1.96% Central Garden & Pet Co. 8.250%, 03/01/2018 $ $ The Scotts Miracle-Gro Co. 7.250%, 01/15/2018 Materials - 1.55% Compass Minerals International, Inc. 8.000%, 06/01/2019 Software & Services - 1.69% ManTech International Corp. (b) 7.250%, 04/15/2018 Transportation - 2.26% Quality Distribution LLC / QD Capital Corp. 9.875%, 11/01/2018 Swift Services Holdings, Inc. 10.000%, 11/15/2018 TOTAL CORPORATE BONDS (Cost $99,590,616) CONVERTIBLE BOND - 0.84% Materials - 0.84% AuRico Gold, Inc. (c) 3.500%, 10/01/2016 TOTAL CONVERTIBLE BOND (Cost $3,503,855) Total Investments (Cost $262,926,057) - 70.78% Other Assets in Excess of Liabilities - 29.22% TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) Affiliated company. See Footnote 7. (c) Foreign issued security. (d) Security is restricted to resale. Cost: $2,979,722. Original acquisition date: 7/11/12. (e) Security is considered illiquid and may be difficult to sell. (f) Security is restricted to resale. Cost: $8,487,000. Original acquisition date: 6/11/13. (g) Security is restricted to resale. Cost: $3,158,858. Original acquisition date: 2/6/13. (h) Fair valued security. The aggregate value of fair valued securities as of September 30, 2013 was $3,168,750, which represented 0.76% of net assets. See notes to financial statements. 23 Intrepid Capital Fund SCHEDULE OF OPEN FORWARD CURRENCY CONTRACTS September 30, 2013 Amount of Amount of Unrealized Counterparty Forward Currency to Currency to Currency to Currency to Appreciation of Contract Expiration Date be Received be Received be Delivered be Delivered (Depreciation) Morgan Stanley 11/20/2013 U.S. Dollars Swedish Krona $ ) Morgan Stanley 11/20/2013 Swedish Krona U.S. Dollars $ ) See notes to financial statements. 24 Intrepid Small Cap Fund SCHEDULE OF INVESTMENTS September 30, 2013 COMMON STOCKS - 41.44% Shares Value Commercial& Professional Services - 5.64% FTI Consulting, Inc. (a) $ Tetra Tech, Inc. (a) Energy - 4.90% Bill Barrett Corp. (a) Newfield Exploration Co. (a) Insurance - 2.12% Aspen Insurance Holdings Ltd. (b) Materials - 1.63% AuRico Gold, Inc. (b) Coeur Mining, Inc. (a) Royal Gold, Inc. Media - 3.10% World Wrestling Entertainment, Inc. (c) Pharmaceuticals, Biotechnology & Life Sciences - 2.90% Bio-Rad Laboratories, Inc. (a) Retailing - 4.26% Aaron’s, Inc. Big Lots, Inc. (a) Software & Services - 10.87% Amdocs Ltd. (b) CSG Systems International, Inc. Epiq Systems, Inc. (c) Global Payments, Inc. ManTech International Corp. (c) Technology Hardware & Equipment - 4.28% Ingram Micro, Inc. (a) Tech Data Corp. (a) See notes to financial statements. 25 Intrepid Small Cap Fund SCHEDULE OF INVESTMENTS (continued) September 30, 2013 COMMON STOCKS - 41.44% (continued) Shares Value Telecommunication Services - 1.74% Telephone & Data Systems, Inc. $ TOTAL COMMON STOCKS (Cost $231,610,217) Total Investments (Cost $231,610,217) - 41.44% Other Assets in Excess of Liabilities - 58.56% TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) Foreign issued security. (c) Affiliated company. See Footnote 7. SCHEDULE OF OPEN FORWARD CURRENCY CONTRACTS September 30, 2013 Amount of Amount of Unrealized Counterparty Forward Currency to Currency to Currency to Currency to Appreciation of Contract Expiration Date be Received be Received be delivered be Delivered (Depreciation) Morgan Stanley 1/10/2014 U.S. Dollars Swedish Krona $ ) Morgan Stanley 1/10/2014 Swedish Krona U.S. Dollars Morgan Stanley 1/10/2014 Swedish Krona U.S. Dollars $ ) See notes to financial statements. 26 Intrepid Income Fund SCHEDULE OF INVESTMENTS September 30, 2013 COMMON STOCK - 1.11% Shares Value Media - 1.11% World Wrestling Entertainment, Inc. (a) $ TOTAL COMMON STOCK (Cost $1,088,594) CORPORATE BONDS - 49.65% Principal Amount Commercial & Professional Services - 0.96% ADS Tactical, Inc. (b)(c) 11.000%, 04/01/2018 $ Consumer Durables & Apparel - 4.38% Smith & Wesson Holding Corp. (c)(d) 5.875%, 06/15/2017 Consumer Services - 3.23% Ruby Tuesday, Inc. 7.625%, 05/15/2020 Diversified Financials - 1.95% National Money Mart Co. (e) 10.375%, 12/15/2016 Energy - 16.45% EPL Oil & Gas, Inc. 8.250%, 02/15/2018 Northern Oil & Gas, Inc. 8.000%, 06/01/2020 PetroQuest Energy, Inc. 10.000%, 09/01/2017 PHI, Inc. 8.625%, 10/15/2018 Swift Energy Co. 8.875%, 01/15/2020 Food & Staples Retailing - 1.95% Spartan Stores, Inc. (c)(f)(g) 6.625%, 12/15/2016 Food, Beverage & Tobacco - 3.90% Cott Beverages, Inc. 8.125%, 09/01/2018 Household & Personal Products - 4.95% Central Garden & Pet Co. 8.250%, 03/01/2018 The Scotts Miracle-Gro Co. 7.250%, 01/15/2018 See notes to financial statements. 27 Intrepid Income Fund SCHEDULE OF INVESTMENTS (continued) September 30, 2013 CORPORATE BONDS - 49.65% (continued) Principal Amount Value Materials - 3.88% Compass Minerals International, Inc. 8.000%, 06/01/2019 $ $ Software & Services - 3.05% ManTech International Corp. (a) 7.250%, 04/15/2018 Transportation - 4.95% Quality Distribution LLC / QD Capital Corp. 9.875%, 11/01/2018 Swift Services Holdings, Inc. 10.000%, 11/15/2018 TOTAL CORPORATE BONDS (Cost $53,850,011) CONVERTIBLE BOND - 0.85% Materials - 0.85% AuRico Gold, Inc. (e) 3.500%, 10/01/2016 TOTAL CONVERTIBLE BOND (Cost $908,653) Total Investments (Cost $55,847,258) - 51.61% Other Assets in Excess of Liabilities - 48.39% TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. (a) Affiliated company. See Footnote 7. (b) Security is restricted to resale. Cost: $1,169,515. Original acquisition date: 7/11/12. (c) Security is considered illiquid and may be difficult to sell. (d) Security is restricted to resale. Cost: $4,588,000. Original acquisition date: 6/11/13. (e) Foreign issued security. (f) Security is restricted to resale. Cost: $2,105,905. Original acquisition date: 2/6/13. (g) Fair valued security. The aggregate value of fair valued securities as of September 30, 2013 was $2,112,500, which represented 1.95% of net assets. See notes to financial statements. 28 Intrepid Disciplined Value Fund SCHEDULE OF INVESTMENTS September 30, 2013 COMMON STOCKS - 40.86% Shares Value Commercial & Professional Services - 5.21% FTI Consulting, Inc. (a) $ Tetra Tech, Inc. (a) Consumer Durables & Apparel - 0.99% Coach, Inc. Diversified Financials - 2.84% Northern Trust Corp. The Bank of New York Mellon Corp. Energy - 5.96% Bill Barrett Corp. (a) Newfield Exploration Co. (a) Insurance - 1.33% Aspen Insurance Holdings Ltd. (b) Materials - 1.50% AuRico Gold, Inc. (b) Coeur Mining, Inc. (a) Newmont Mining Corp. Royal Gold, Inc. Media - 2.51% World Wrestling Entertainment, Inc. (c) Pharmaceuticals, Biotechnology & Life Sciences - 2.77% Bio-Rad Laboratories, Inc. (a) Retailing - 1.68% Big Lots, Inc. (a) Software & Services - 9.67% Amdocs Ltd. (b) Check Point Software Technologies Ltd. (a)(b) CSG Systems International, Inc. Epiq Systems, Inc. (c) Global Payments, Inc. Microsoft Corp. See notes to financial statements. 29 Intrepid Disciplined Value Fund SCHEDULE OF INVESTMENTS (continued) September 30, 2013 COMMON STOCKS - 40.86% (continued) Shares Value Technology Hardware & Equipment - 2.98% Ingram Micro, Inc. (a) $ Tech Data Corp. (a) Telecommunication Services - 3.42% Telephone & Data Systems, Inc. TOTAL COMMON STOCKS (Cost $13,982,031) Total Investments (Cost $13,982,031) - 40.86% Other Assets in Excess of Liabilities - 59.14% TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) Foreign issued security. (c) Affiliated company. See Footnote 7. See notes to financial statements. 30 Intrepid Funds STATEMENT OF ASSETS AND LIABILITIES September 30, 2013 Intrepid Intrepid Intrepid Small Intrepid Disciplined Capital Fund Cap Fund Income Fund Value Fund ASSETS: Investments, at value(1) Unaffiliated issuers $ Affiliated issuers Income receivable Receivable for fund shares sold Receivable for investments sold — Cash Appreciation on forward currency contracts — — Other assets Total assets LIABILITIES: Depreciation on forward currency contracts — — Payable for fund shares redeemed Payable for investment securities purchased — — Payable to Investment Adviser Accrued distribution fees Other expenses Total liabilities Total net assets $ NET ASSETS CONSIST OF: Capital stock $ Accumulated net investment income (loss) ) Accumulated undistributed net realized gain on investments Unrealized appreciation (depreciation) on: Investments and foreign currency translation ) Forward currency contracts ) ) — — Total net assets $ Investor Class Net Assets $ Shares outstanding Institutional Class Net Assets — Shares outstanding — Total shares outstanding (unlimited shares of no par value authorized) Investor Class Net asset value, offering and redemption price per share $ Institutional Class Net asset value, offering and redemption price per share $ $ $ N/A (1) Cost of Investments Unaffiliated issuers $ Affiliated issuers See notes to financial statements. 31 Intrepid Funds STATEMENT OF OPERATIONS For the year ended September 30, 2013 Intrepid Intrepid Intrepid Small Intrepid Disciplined Capital Fund Cap Fund Income Fund Value Fund INVESTMENT INCOME: Dividend income Unaffiliated issuers* $ $ $
